COX, Chief Judge
(concurring):
I agree with the resolution of this case. I write, however, to express my concern with what appears to be a growing trend or practice in the prosecution of Air Force courts-martial.
In United States v. Cox, 45 MJ 153 (1996), the chief of military justice was called as a witness to testify that he personally investigated the allegations of the child witness and believed the child; otherwise, he would not have recommended prosecution in the case.
In United States v. Godshalk, 44 MJ 487 (1996), a defense counsel was used by the Office of Special Investigations to obtain evidence subsequently used to convict the ser-vieemember. In that case, the chief of military justice was called as a witness to bolster the Government’s sentencing case.
In United States v. Argo, 46 MJ 454 (1997), the staff judge advocate and members of his office crossed sabers over testimony given by a judge advocate in an Article 321 investigation.
These cases suggest to me that there may be a growing trend in the Air Force to use the good offices and the prestige of the position of the judge advocate to influence the outcome of particular cases. I would remind the Bench and Bar that the Rules of Professional Conduct specifically prohibit a lawyer from acting as an “advocate at a trial in which the lawyer is likely to be a necessary witness.” There is such a close connection between the trial counsel, the chief of military justice, and the staff judge advocate, at least in the eyes of the military and civilian communities, that it is disingenuous to suggest that Rule 3.7(a)2 offers a place to hide. There is no doubt that the lawyers are appearing as witnesses to “advocate” a particular result, albeit they are disguised as witnesses.

. Uniform Code of Military Justice, 10 USC § 832.


. Rule 3.7(a), Air Force Rules of Professional Conduct, [Lawyer as Witness], TJAG Policy Letter 26 (Oct 22, 1992).